DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species Embodiment 1, with claims 1-2, 5-14, and 17-20, in the reply filed on 08/06/2021 is acknowledged.  Claims 3-4 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species embodiments.

Specification
The disclosure is objected to because of the following informalities: the cited prior U.S. Application No. in paragraph [0001] appears to be incorrect.  Appropriate correction is required.

Claim Objections
Claims 6-8 are objected to because of the following informalities: “at least one of the semiconductor dies” in claim 6 should be changed to, as a suggestion, --at least one of the semiconductor die and the further semiconductor die--.  Claims 7-8, which depend from claim 6, are objected by virtue of their dependencies.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-2, 5-8, 18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 5 of U.S. Patent No. 10,468,399 B2 (hereinafter “Patent 399”). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter as claimed in the instant application is obvious variant of the noted claim of Patent 399.
Regarding Claim 1, Patent 399 teaches a multi-cavity package, comprising: a single metal flange having first and second opposing main surfaces; a circuit board attached to the first main surface of the single metal flange, the circuit board comprising: a first surface facing the single metal flange, and a second surface facing away from the first surface; a plurality of openings exposing respective regions of the first main surface of the single metal flange; a lateral extension that overhangs the single metal flange (See Patent 399, claim 1).  Furthermore, claim 1 of Patent 399 additionally teaches, among other things, a plurality of semiconductor dies (See Patent 399, claim 1).  Therefore, claim 1 of Patent 399 has a narrower scope of claim compared to claim 1 of the instant application [underlying for clarity].

Regarding Claim 5, Patent 399 teaches further comprising the semiconductor die and a further semiconductor die disposed in respective ones of the openings and attached to the first main surface of the single metal flange (Patent 399, claim 1).  
Regarding Claim 6, Patent 399 teaches wherein at least one of the semiconductor dies is an amplifier die (Patent 399, claim 1).  
Regarding Claim 7, Patent 399 teaches wherein the circuit board further comprises a further metal trace configured to electrically interconnect the semiconductor dies to form a circuit (Patent 399, claim 1).  
Regarding Claim 8, Patent 399 teaches wherein the metal trace and further metal trace are comprised in a single layer disposed on the second surface of the circuit board (Patent 399, claim 1).  
Regarding Claim 18, Patent 399 teaches further comprising at least one via that extends through the lateral extension (Patent 399, claim 2).  
Regarding Claim 20, Patent 399 teaches a method of manufacturing a multi-cavity package, the method comprising: providing a single metal flange having first and second opposing main surfaces; attaching a circuit board to the first main surface of the single metal flange, such that: a first surface of the circuit board faces the single metal flange; a second Therefore, claim 5 of Patent 399 has a narrower scope of claim compared to claim 20 of the instant application [underlying for clarity].

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (US 5,901,042; hereinafter “Ota”).
Regarding Claim 1, referring to Figs. 1(a)-1(b) and related text, Ota teaches a multi-cavity package, comprising: a single metal flange (100) having first and second opposing main surfaces (top and bottom surfaces of 100); a circuit board (a combination of 103-108 and 110) attached to the first main surface of the single metal flange, the circuit board comprising: a first surface (for example, a bottom surface 103-104 and 106-107 facing 100) facing the single metal 
Regarding Claim 17, Ota teaches wherein the lateral extension forms an interface (an interface of 103 overhangs 100) for attaching the multi-cavity package to another structure (fig. 1(b)).  It is noted that the limitation of claim 17 reciting "for attaching the multi-cavity package to another structure” does not positively require that is "is".  Rather it is an intended use. As such, since Ota teaches each and every limitation of claim 17 including the interface, which is capable of attaching to another structure, it would meet the claim limitation. If the prior art structure is capable of performing the intended use, then it meets the claims.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding Claim 19, Ota teaches wherein the circuit board further comprises: a further lateral extension (106-107) overhanging the single metal flange and away from the lateral extension (fig. 1(b)); a circuit comprising an electrical input pathway extending onto the lateral extension, and an electrical output pathway extending onto the further lateral extension (col. 8, lines 30-36).
.  

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829